Citation Nr: 0905088	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-28 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1959 to May 1962 
and from July 1962 to July 1965. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In August 2008, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting him in the procurement 
of service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

In this case, a private physician opined in August 2005 that 
the Veteran's right foot disability was related to service; 
however, there was no indication that the physician reviewed 
the service treatment records.  A private medical record 
dated in September 2005 shows that the Veteran has a current 
diagnosis of degenerative changes in his right foot.  A 
private physician opined that it was possible that trauma in 
service caused the Veteran's disability; however, service 
treatment records of an in-service injury were not available 
and the physician could not confirm the etiology of the 
Veteran's disability.  

The service treatment records show that the Veteran had a 
sprained foot in service.  He also reported foot trouble at 
separation from service.  The Veteran asserts that there are 
additional service treatment records for an injury to his 
right foot that are not associated with the claims file.  In 
the August 2008 hearing, he indicated that he received 
treatment from the Air Force Hospital in Thule, Greenland in 
December 1963 and January 1964.  He indicated that the 
morning reports dated between December 1963 and February 1964 
would show that he had a fractured foot in service.  The 
Veteran also testified that he sought treatment from a 
private physician in Granite, Oklahoma shortly after service; 
however, since he stated that physician is deceased, no 
efforts will be made to obtain these records. 

The Board finds that a remand is necessary to obtain the 
additional medical records and for a VA examination to 
determine, after reviewing the service records, if the 
Veteran's current disability is related to an in-service 
injury.  

Accordingly, the case is REMANDED for the following action:

1.	Attempt to obtain the morning reports 
from the National Personnel Records 
Center, or any other appropriate 
government records depository, dated from 
December 1963 to February 1964 for the 
Veteran's unit.  Any and all records 
obtained should be associated with the 
claims file.  If there are no records, the 
RO should so specifically find and the 
documentation used in making that 
determination should be set forth in the 
claims file.  

2.	Attempt to obtain the treatment records 
from the Air Force Hospital in Thule, 
Greenland for December 1963 through 
January 1964.  If there are no records, 
the RO should so specifically find and the 
documentation used in making that 
determination should be set forth in the 
claims file.  


3.	After obtaining the above records, to 
the extent available, the Veteran should 
be scheduled for a VA examination to 
determine the etiology of his current 
right foot disability.  The claims file 
must be made available to and reviewed in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should state 
whether the Veteran's right foot 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to 
service.  

4.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




